Citation Nr: 0314913	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-03 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation benefits under 38 U.S.C., Chapter 31.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1979 to May 1986 and from May 1987 to August 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 determination by the 
Vocational Rehabilitation and Employment Division (VR&E) of 
the VA Regional Office (RO) in Houston, Texas.


REMAND

In January 2003, the Board sent a letter to the appellant 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and implementing 
regulations (codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The Board sent the VCAA letter under 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, the 
notice provided by the Board is inadequate.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send the appellant an appropriate letter 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should also advise him of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If it remains denied, the appellant 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


